Case 1:19-cv-00444-CFC-CJB Document 257 Filed 06/04/20 Page 1 of 2 PagelD #: 7860

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE
BIODELIVERY SCIENCES
INTERNATIONAL, INC. and
ARIUS TWO, INC.,
Plaintiffs,

Vv. Civ. No. 19-444-CFC-CJB
CHEMO RESEARCH S.L., INSUD
PHARMA S.L., INTELGENX

CORP., and INTELGENX
TECHNOLOGIES CORP.,

)
)
)
)
)
)
)
)
)
)
)
)
)
Defendants. )
MEMORANDUM ORDER

Pending before the Court are objections to the Magistrate Judge’s denial of
Defendant Chemo Research, S.L.’s motion for leave to amend invalidity
contentions. D.I. 203. The Magistrate Judge denied the motion in a Memorandum
Order dated February 20, 2020. D.I. 183.

“Pursuant to 28 U.S.C. § 636(b)(1)(A) and Federal Rule of Civil Procedure
72(a), non-dispositive pre-trial rulings made by magistrate judges on referred
matters should only be set aside if clearly erroneous or contrary to law.” Masimo
Corp. v. Philips Electronics North America Corporation, 2010 WI 2836379, at *1

(D. Del. July 15, 2010). “A finding is clearly erroneous if the determination “(1) is

completely devoid of minimum evidentiary support displaying some hue of

 
Case 1:19-cv-00444-CFC-CJB Document 257 Filed 06/04/20 Page 2 of 2 PagelD #: 7861

credibility, or (2) bears no rational relationship to the supportive evidentiary data. .
.”” Id. (quoting Haines v. Liggett Group Inc., 975 F.2d 81, 92 (3d Cir.1992)).

Applying this standard to the Magistrate Judge’s ruling, the Court finds no
error in his decision. The governing Scheduling Order requires a showing of good
cause by a party that seeks to amend its invalidity contentions. D.I. 3947. The
Magistrate Judge found that Chemo failed to establish good cause because it was
not diligent in waiting until January 6, 2020 to file its motion seeking leave to
amend its contentions. D.I. 183 at 5. The Magistrate Judge concluded that Chemo
was on notice of the need to move to amend as early as September 13, 2019, the
date it received Plaintiffs’ opening claim construction brief, in which Plaintiffs
articulated theories from which it could have been inferred that Plaintiffs would
take the position that a “layer” could encompass non-solid forms such as liquids.
Id. at 3-5. The Court does not find that the Magistrate Judge abused his discretion
in making this conclusion.

NOW THEREFORE, IT IS HEREBY ORDERED that Plaintiff's Objections

(D.I. 203) are OVERRULED.

tas NGA

Date United States Distrig@Judge

 

 
